Title: George W. Spotswood to James Madison, 10 August 1834
From: Spotswood, George W.
To: Madison, James


                        
                            
                                My dear, & Honoured Sir, 
                            
                            
                                
                                    Kanawha Salenis
                                
                                Augt 10th 1834.
                            
                        
                        
                        My Son Doctr. Spotswood will leave us today for Philadelphia, he expects to spend a few days with his friends
                            in Orange, by him I have sent you a fair Specimen of the salt made at the furnace of Donally, Noyes & Patrick
                            which Salt is made by Steam Evaporation the furnice is situated immediately on the Banks of the great Kenhawa, It is a
                            building of considerable length well covered in The Cistern which holds the water is nearly the length of the whole house,
                            or shed through its Center & under the water say at the lowest Extremity & in the middle of the Cistern
                            is a Box or pipe that passes from end to end this box or pipe is half wood & half Iron through which the Steam
                            passes—before the salt water is put in the Cistern it is first boiled, drawn off to a Cistern which contains many hundred
                            or Thousand of Gallons—from this Cistern it is taken to the one where it undergoes the process of Evaporation, about 200
                            bus. are made daily at this furnis & sells at the works abt. 25 Per Cent more than the common salt, which sells at
                            the furnace for 22 cents Per bus. This Salt is made with considerable less labour than Salt made the common way &
                            requires fewer hands, The patent right for making this Salt was purchaced by Mr. Patrick in Newyork where it did not
                            succeed but here it succeeds to admiration; I have looked the papers over & over again in hopes of seeing some
                            thing relating to my dear friends of Mt.Pelier but have met with no thing as yet that is perfectly satisfactory, I have
                            seen a notice of your Health and have had my mind some what relieved, I wrote to my friend Todd some time ago beging him
                            to give me every information As to your Health & my dear Mrs. Madisons, but he never replied to it, That scourge
                            of the human family the Colera I am sorry to say has made its appearance amongst us There has been as yet but 25 or 30
                            Cases & -< >12 deaths in this neighbourhood & Charleston mostly negroes, & mostly
                            proceeded from imprudence in eating green Corn, Cucumbers & other vegitables impropper to be used at such times,
                            I have heard of no new Cases this morning & I pray God we may be spared from this afflicting disease progressing
                            beyond what it has; My House is now filled with a family very much afflicted, Doctr. Cabell formerly of Linchburg and a
                            very wealthy salt manufacturer, had a few days ago been amusing himself with his family upon there fears relative to
                            eating of Cucumbers, & the day before yesterday, he indulged himself in eating a large quantity & drinking
                            butter milk in a few Hours he was dead of the most violent Cholera his family will remain a few days with me &
                            thus proceed to Linchburg, Thus by the boasting imprudence of the Doctr. he has lost his life & left a large
                            family to deplore his loss, he died worth abt. 150,000$ & left only 5 Daughters; Mr. Patrick would be pleased if
                            you wd. express your approbation or opinion in the papers of hi[s], Salt or if more agreeable were you to write me a letter
                            & permit me to put in the papers such part as you may underline. Its a new
                            istablishment just set up & your observations will have a considerable deal of weight, I have concluded to send
                            this letter by mail my Son will take charge of the Box & leave it in the care of Mr. Chapman (O. Ct. He) I am
                            happy to say my Family are well, my Daughter has been some time at Winchester Kentucky staying with Judge Clarke where she
                            will remain some months, please to present our loves to Mrs. Madison and accept from us my Dear beloved & Honoured
                            Sir for yourself every assurance of affecte. frindship
                        
                            
                                George W Spotswood
                            
                        
                    P. S. I shall start on foot for Washington abt. the 20th of Novr. & hope to call on you, I feel a Kind of pride to
                            perform this Trip on foot my object in going to Washington is to persevere in the prosecution of Capt. Spotswoods claim
                            for revolutionary Services—